IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Toll Bros., Inc. and Orleans                   :
Homebuilders, Inc.,                            :
                          Appellants           :
                                               :
              v.                               :    No. 1395 C.D. 2016
                                               :    Submitted: October 17, 2017
The Board of Supervisors of                    :
Upper Uwchlan Township                         :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                    FILED: January 30, 2018


              Toll Bros., Inc. and Orleans Homebuilders, Inc. (Appellants) appeal
from an order of the Court of Common Pleas of Chester County (Common Pleas),
dated July 20, 2016.         Common Pleas affirmed the decision of the Board of
Supervisors of Upper Uwchlan Township (Board), dated March 16, 2015, denying
Appellants’ application (Application) to amend the Board’s August 19, 2002
Conditional Use Order (2002 Order). For the reasons set forth below, we affirm
Common Pleas’ order.
              The Board summarized the basic procedural and factual history relative
to the 2002 Order as follows:1
              In the 2002 Order, the Board granted [Appellants]
              conditional use approval pursuant to Section 1410 of
       1
         Appellants appear to agree with the Board’s recitation of the basic facts and procedural
history as those same facts appear in Appellants’ brief to this Court.
            [Upper Uwchlan] Township’s [(Township)] Zoning
            Ordinance to subdivide and develop several parcels of
            property located in [the Township] between Fellowship
            Road and Byers Road referred to as the “Ewing Tract” and
            formerly identified as Chester County Tax Parcels
            Nos. 32-4-18, 32-4-19, 32-2-29, and 32-4-33.2
            [(Property)]. [Appellants] received approval to subdivide
            and develop the Property with 254 new dwelling units,
            consisting of a mix of single family detached dwellings
            and single family attached dwellings as part of a uniform
            planned community known as “Byers Station.” The
            residential development [that] was approved in
            the 2002 Order is one phase of a larger Byers Station
            master      development[,]     which      includes    over
            1,000 dwellings of varying types, open space, and
            community amenities and covers property in both [the
            Township] and West Vincent Township[].
                   The plans that were approved by the Board in
            the 2002 Order proposed an access road[,] which would
            provide access to the development from Eagle Farms Road
            via an internal road which was identified on the plans as
            “[Street] K.” Consistent with the plans that were
            presented at the 2001-2002 conditional use hearings, the
            Board imposed Condition 12.1.2[,] which required
            [Appellants] to “construct a continuous road system within
            the development via Eagle Farms Road and Street K to
            serve both West Vincent Township and [the Township]
            portions of the development, in accordance with an
            approved construction-phasing plan.” Street K, as referred
            to in the 2002 Order, has been partially constructed and is
            known as Sunderland Avenue East.
                   [Appellants] now seek approval to amend
            the 2002 Order by eliminating Condition 12.1.2 and the
            requirement to construct the remaining portion of
            Sunderland Avenue East until its connection to Eagle
            Farms Road [(Road Connection)].
(Reproduced Record (R.R.) at 354a-55a; Board’s Decision dated March 16, 2015,
at 1-2.)   In addition to Condition 12.1.2, the 2002 Order also imposed
Condition 12.1.8, which provides:


                                        2
             The road system and access within [the Township] will
             support the traffic generated by the portion of the
             development in [the Township] alone if there is no
             connection to [the] West Vincent Township portion of the
             development. Therefore, this [c]onditional [u]se [o]rder
             gives approval only to the road system within [the
             Township].
(R.R. at 46a.)
             Based upon an analysis of actual traffic conditions, Appellants filed an
Amended Final Land Development Plan with West Vincent Township, the
municipality in which the Road Connection would be located, proposing the
elimination of the Road Connection. On October 28, 2013, the Board of Supervisors
of West Vincent Township approved the Amended Final Land Development Plan
and the elimination of the Road Connection. Subsequent thereto, in August 2014,
Appellants obtained a traffic assessment “to evaluate the operations of the
surrounding intersections within [the Township] with and without the [Road
Connection] between Sunderland Avenue [East] and Eagle Farms Road.”
(Id. at 173a.) Thereafter, on October 17, 2014, Appellants filed their Application
with the Board, seeking to amend the 2002 Order to eliminate the requirement
contained in Condition 12.1.2 that Appellants construct a continuous road system
via Eagle Farms Road and Sunderland Avenue East to serve both the Township and
West Vincent Township sections of Byers Station. The Board conducted a public
hearing on Appellants’ Application on January 6, 2015.
             At the hearing, Appellants presented the testimony of Michael A.
Downs, Vice President of Land Development for Toll Bros., Inc. (Id. at 228a.)
Mr. Downs testified that West Vincent Township approved the final plan for the
construction of Phase 2 of Byers Station, which included several amendments,
including the elimination of the Road Connection. (Id. at 213a.) Mr. Downs

                                         3
explained that Appellants proposed to eliminate the Road Connection because they
believed that there would be no issues with traffic and that there would be a benefit
from an environmental standpoint—i.e., the elimination of any disturbance to
wetlands, floodplains, and U.S. waters. (Id. at 232a-33a.) Nevertheless, Mr. Downs
admitted that the environmental features of the property upon and around which the
Road Connection would be located are the same as they were when the Board issued
the 2002 Order. (Id. at 235a.) Mr. Downs also admitted that Appellants would save
an estimated $730,000 if the Road Connection was eliminated. (Id. at 233a.)
             Appellants also presented the testimony of Mark M. Thompson, a
Pennsylvania licensed professional engineer and Project Manager with Taylor,
Wiseman and Taylor, the individual who is the civil engineer responsible for the
project. (Id. at 241a-42a.) Mr. Thompson testified that if constructed, the Road
Connection will cross over a tributary to Pickering Creek.           (Id. at 244a.)
Mr. Thompson explained that by eliminating the Road Connection, Appellants
would preserve almost an acre of woods and eliminate 2,500 square feet of wetland
disturbance, 29,000 square feet of wetland buffer disturbance, 10,000 square feet of
steep slopes disturbance, and over an acre of floodplain disturbance.           (Id.)
Mr. Thompson explained further that the elimination of the Road Connection would
also avoid approximately three quarters of an acre of impervious surface coverage,
possibly the need for a proposed detention basin to address storm water runoff from
the impervious surfaces, and the need for the tributary to be channelized.
(Id. at 244a-46a.) As a result, Mr. Thompson concluded that the elimination of the
Road Connection was not injurious to the public interest.            (Id. at 246a.)
Mr. Thompson also indicated that Appellants no longer have the necessary approvals
and permits to construct the Road Connection within West Vincent Township.


                                         4
(Id. at 247a.) In addition, when questioned about what may have changed since the
Board issued the 2002 Order to make Appellants concerned about the Road
Connection’s impact on the environment, Mr. Thompson admitted that the potential
environmental impacts have not changed. (Id. at 250a.)
             Appellants also presented the testimony of Guido W. DiMartino, a
Pennsylvania licensed professional engineer and Project Manager with Traffic
Planning and Design, Inc., the individual who is the traffic engineer responsible for
the project. (Id. at 272a-73a.) Mr. DiMartino performed a traffic assessment in
connection with Appellants’ Application. (Id. at 273a.) The traffic assessment
evaluated two intersections located within the Township:         the intersection of
Sunderland Avenue East and Station Boulevard and the intersection of Station
Boulevard and Graphite Mine Road. (Id. at 273a-74a.) Mr. DiMartino explained
that the assessment focused on capacity, not whether the elimination of the Road
Connection would create problems for emergency services and/or evacuation in the
event of an incident at the Limerick power plant. (Id. at 304a-05a.) Mr. DiMartino
also explained that the assessment determined that both of the studied intersections
would operate at almost identical levels of service with and without the Road
Connection. (Id. at 274a-76a, 305a.) Mr. DiMartino stated that from a traffic
perspective a lot has changed since the Board issued the 2002 Order; in fact, the last
traffic study for Byers Station was performed in 2001, when the roadway network
did not exist. (Id. at 277a-78a.) Mr. DiMartino stated further that his more recent
traffic assessment focused on current traffic conditions, which could not really be
evaluated in 2001 because the roadway network within Byers Station did not exist
as it does today. (Id. at 278a.) Overall, Mr. DiMartino concluded that the Road
Connection was no longer necessary for Byers Station to function in a safe and


                                          5
efficient manner with acceptable levels of service and that from a traffic capacity
perspective, the elimination of the Road Connection would not be injurious to the
public welfare. (Id. at 278a-79a.)
             At the January 6, 2015 hearing, the Board submitted into evidence a
November 7, 2014 traffic analysis performed by Christopher J. Williams, P.E., of
McMahon Transportation Engineers & Planners, the Township’s traffic engineer.
The purpose of the traffic analysis was “to determine the impact to traffic conditions
within [the] Township without the [Road Connection] and with only the Station
Boulevard connection to Eagle Farms Road.” (Id. at 61a.) The traffic analysis
studied the same intersections evaluated by Mr. DiMartino: the intersection of
Sunderland Avenue East and Station Boulevard and the intersection of Station
Boulevard and Graphite Mine Road. (Id. at 61a-62a.) Mr. Williams concluded that
“[i]n the future, even with added traffic growth, and with minor signal timing
adjustments, . . . the subject study intersections [will] operate nearly the same as they
do today, with acceptable levels of service[,]” both with and without the Road
Connection. (Id. at 64a.) Mr. Williams noted, however, that without the Road
Connection, “a major portion of Byers Station is served by only one access road,
which is fine for normal day-to-day traffic operations[,] . . . but for emergency access
purposes, it is desirable to provide a second point of access.”            (Id. at 65a.)
Mr. Williams noted further that an emergency access point is provided through an
adjacent neighborhood and if there is “only one road access to the subject portion of
Byers Station, it is very important that this emergency access connection remain
functional in perpetuity.”       (Id.)   Mr. Williams also made a number of
recommendations in the event that the Road Connection was eliminated—e.g.,
continued monitoring of traffic operations at key intersections and a monetary


                                           6
contribution from Appellants so that the Township can maintain and possibly replace
the   emergency access        connection     through    the   adjacent    neighborhood.2
(Id. at 65a-66a.)
             The Board conducted a second public hearing on Appellants’
Application on January 20, 2015. At that time, the Board heard testimony from
Jeffrey Smith, in his individual capacity, Richard Ridall, as representative of the
Courts of Byers Station Homeowners Association, and Lee Stevens, as
representative of the Byers Station Homeowners Association, all of whom had been
granted party status by the Board. The Board also heard statements from members
of the public. The testimony and comments related to, inter alia, traffic-related
concerns about the elimination of the Road Connection, the fact that the elimination
of the Road Connection benefits Appellants and not the individuals residing in Byers
Station, and the fact that individuals who purchased homes in Byers Station received
marketing materials indicating that the Road Connection would be built.
             On March 16, 2015, the Board rendered its decision, denying
Appellants’ Application.3 In so doing, the Board concluded that Appellants failed
to demonstrate “a substantial change in circumstances [that] has occurred since the
Board rendered the 2002 Order [that] would justify the elimination of
Condition 12.1.2 of the 2002 Order” and “that the elimination of Condition 12.1.2
of the 2002 Order would not be detrimental to the public interest.” (Id. at 365a;
Board’s Decision dated March 16, 2015, at 12.) Appellants appealed the Board’s

      2
        Mr. DiMartino indicated that he and Appellants concur with the recommendations made
by Mr. Williams in his November 7, 2014 traffic analysis. (R.R. at 277a.)
      3
        The Board held a public meeting on March 16, 2015, at which time the Board voted on
Appellants’ Application. On that same date, the Board issued its written decision.



                                            7
decision to Common Pleas. On July 20, 2016, Common Pleas issued an order,
denying Appellants’ appeal. Appellants then appealed to this Court.
              On appeal,4 Appellants argue: (1) Common Pleas committed an error
of law and/or abused its discretion by affirming the Board’s decision because the
Board’s decision effectively voids the Amended Final Land Development Plan
approved by West Vincent Township and contradicts the stated limitations set forth
in Condition 12.1.8 of the 2002 Order; (2) the Board committed an error of law
and/or abused its discretion because its conclusion that Appellants failed to
demonstrate a change in circumstances to justify the elimination of Condition 12.1.2
of the 2002 Order is not supported by substantial evidence; (3) the Board committed
an error of law and/or abused its discretion because its conclusion that Appellants
failed to demonstrate that the elimination of Condition 12.1.2 of the 2002 Order
would not harm the public interest is not supported by substantial evidence; and
(4) the Board committed an error of law and/or abused its discretion by relying on
mere speculation and opinion rather than the unrebutted expert opinions to conclude
that Appellants failed to demonstrate a change in circumstances and no harm to the
public interest.
              First, we address Appellants’ argument that Common Pleas committed
an error of law and/or abused its discretion by affirming the Board’s decision,
because the Board’s decision effectively voids the Amended Final Land
Development Plan approved by West Vincent Township and contradicts the stated


       4
          “Where a trial court takes no additional evidence in an appeal from a decision of the
Board, this Court is limited to considering whether the Board erred as a matter of law or abused
its discretion.” German v. Zoning Bd. of Adjustment, 41 A.3d 947, 949 n.1 (Pa. Cmwlth. 2012).
The Board “abuses its discretion if its findings are not supported by substantial evidence.”
Arter v. Phila. Zoning Bd. of Adjustment, 916 A.2d 1222, 1226 n.9 (Pa. Cmwlth.), appeal denied,
934 A.2d 75 (Pa. 2007).
                                               8
limitations set forth in Condition 12.1.8 of the 2002 Order. More specifically,
Appellants argue that West Vincent Township—“the municipality whose residents
would be impacted by the elimination of the [Road Connection]”—“determined that
there would be no adverse impact to the public interest resulting from the elimination
of the [Road Connection] by way of approval of Appellants’ Amended Final Land
Development Plan.” (Appellants’ Br. at 19.) Appellants argue further that by
including Condition 12.1.8 in the 2002 Order, the Township acknowledged the limits
of its jurisdiction—i.e., that it lacks jurisdiction to require the construction of a road
in a neighboring municipality—and determined that the road network within the
Township is sufficient without the Road Connection.
             In response, the Board argues that “the Road Connection was part of a
larger master land development plan by [Appellants] which [the Township]
indisputably had authority over and which may not have been approved without the
full construction of the Road Connection.” (Board’s Br. at 16.) The Board argues
further that Appellants made the decision to submit the master plan for the
development of Byers Station in both the Township and West Vincent Township as
part of the hearings that resulted in the Board’s 2002 Order. The Board also argues
that Appellants chose to connect the portions of Byers Station located in the
Township to the portions of Byers Station located in West Vincent Township via the
Road Connection and, had they not done so, the Board may have required Appellants
to redesign the portions of Byers Station located within the Township. Lastly, the
Board    argues    that   “Condition     12.1.2    is   clear   on    its   face[,]   and
Condition 12.1.8 contemplates a scenario where the plan is designed with no
connection from [the Township] to West Vincent [Township] and contemplates




                                            9
roadways ‘to support the traffic generated by the portion of [Byers Station] in [the
Township] alone.’” (Board’s Br. at 18-19.)
             Condition 12.1.2 of the 2002 Order specifically requires Appellants to
construct the Road Connection to connect the portions of Byers Station located in
the Township to the portions of Byers Station located in West Vincent Township.
Appellants attempt to evade this requirement by arguing that the Township lacked
jurisdiction to require the construction of a road outside its municipal boundaries
and that the Township acknowledged the limits of its jurisdiction by including
Condition 12.1.8 in the 2002 Order. Appellants fail to acknowledge, however, that
Condition 12.1.8 only applied to permit construction within the Township in the
event that West Vincent Township did not approve the portions of Byers Station
located within its boundaries or if there was no connection between the portions of
Byers Station located in the Township to the portions of Byers Station located in
West Vincent Township. In other words, the Township’s determination that the road
network within the Township was sufficient to support the construction of Byers
Station without the Road Connection only applied if there was no connection
between the portions of Byers Station located in the Township to the portions of
Byers Station located in West Vincent Township. Because West Vincent Township
approved the portions of Byers Station located within its boundaries and the portions
of Byers Station located in the Township are already connected to the portions of
Byers Station located in West Vincent Township by Sunderland Avenue East and
Station Boulevard, Condition 12.1.8 no longer applies. Thus, Appellants cannot
utilize Condition 12.1.8 as a means to evade the requirement of Condition 12.1.2 to
construct the Road Connection.




                                         10
               Moreover, the Township’s residents will be directly impacted by the
elimination of the Road Connection—e.g., traffic within the Township will be
impacted because, without the Road Connection, the forty carriage homes that are
proposed to be built in West Vincent Township will only be accessible from
Sunderland Avenue East in the Township and there will be no connection between
the eastern portions of Byers Station located in the Township and the eastern
portions of Byers Station located in West Vincent Township.                       While we
acknowledge that the Township and/or the Board cannot specifically mandate the
construction of a road within the boundaries of a neighboring municipality, the
Township and/or the Board are not without remedy. As Common Pleas noted, “the
[Township and/or] Board may have additional enforcement and/or injunctive
remedies available to it pursuant to the [Pennsylvania] Municipalities Planning
Code[5] and [C]ondition 12.1.7[6] of [the] 2002 Order.” (See R.R. at 414a; Common
Pleas’ Order dated July 20, 2016, at 3.) For these reasons, we must conclude that
Common Pleas did not commit an error of law and/or abuse its discretion by
affirming the Board’s decision.
               Next, we address Appellants’ argument that the Board committed an
error of law and/or abused its discretion because its conclusion that Appellants failed
to demonstrate a change in circumstances to justify the elimination of

      5
          Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101-11202.
      6
          Condition 12.1.7 of the 2002 Order provides:
      If the internal road system construction phasing plan is not acceptable to [the]
      Township as part of the preliminary/final subdivision and land development review
      process, then [the Township] may require a revised traffic impact study, with the
      understanding that any revised road system and the conditional use approval shall
      be subject to review by [the] Township. If the continuous internal road system is
      not provided to the satisfaction of [the] Township, then [the] Township may not
      permit connection to the West Vincent Township portion of [Byers Station].
                                               11
Condition 12.1.2 of the 2002 Order is not supported by substantial evidence. More
specifically, Appellants argue that their “expert testimony as well as the unrebutted
evidence of the Township’s own consultant” demonstrated that “the actual traffic
volume and road conditions observed thirteen years after [the] imposition of
Condition 12.1.2 evidence a distinct change of circumstances,” and, therefore,
Condition 12.1.2 and the Road Connection are no longer necessary. (Appellants’
Br. at 21-22.) Appellants argue further that the Board’s decision is not supported by
substantial evidence because “[t]he Board failed to give due weight and
consideration” to this expert testimony. (Appellants’ Br. at 22.) In response, the
Board argues that Appellants have failed to demonstrate any actual changed
conditions in traffic or that the “construction of the Road Connection is no longer
beneficial or, due to some changed conditions, is now detrimental or inappropriate
from a traffic standpoint.” (Board’s Br. at 12-13.) The Board argues further that
economics—i.e., the $730,000 that Appellants will save if they are not required to
construct the Road Connection—not changed traffic conditions, is the motivation
behind Appellants’ request to remove Condition 12.1.2 of the 2002 Order.
             In Ford v. Zoning Hearing Board of Caernarvon Township,
616 A.2d 1089 (Pa. Cmwlth. 1992), this Court considered a property owner’s
request to remove certain conditions—i.e., deed restrictions preventing further
subdivision of a tract of land—that a zoning hearing board had attached to its grant
of a variance. Ford, 616 A.2d at 1090. The alleged change in circumstances was a
proposal by the property owner to re-subdivide his land in such a manner that the
newly subdivided lots would satisfy all of the dimensional criteria of the zoning
ordinance. Id. In analyzing whether the property owner was entitled to relief from
a condition imposed by the zoning hearing board, this Court stated:


                                         12
               “An owner [that] wishes to obtain a modification of a
               condition [that] has become final can obtain relief if he
               establishes:
               (1) Either grounds for a traditional variance (Saber [v.
               Zoning Hearing Board of the Borough of Roaring Springs,
               526 A.2d 464 (Pa. Cmwlth. 1987)]) or changed
               circumstances which render the condition inappropriate
               (Amoco [Oil Company v. Zoning Hearing Board of
               Middletown Township, 463 A.2d 103 (Pa. Cmwlth.
               1983)]); and
               (2) Absence of injury to the public interest.”

Id. at 1092 (quoting 2 Robert S. Ryan, Pennsylvania Zoning Law and Practice,
§ 9.4.20). In applying this approach, this Court concluded that the property owner
demonstrated a clear change in circumstances by virtue of the proposed
re-subdivision, which would result in compliance with the ordinance. Id. This Court
further opined that the change in circumstances rendered the original deed
restrictions inappropriate, because the newly created lots would conform to all
ordinance requirements and the removal of the restrictions would not result in any
harm to the public. Id.
               In this case, Appellants have failed to identify any change in
circumstances that would justify the elimination of Condition 12.1.2 of
the 2002 Order.7 While Mr. DiMartino, Appellants’ traffic expert, testified that from
a traffic perspective a lot has changed since the Board issued the 2002 Order—i.e.,
the roadway network within Byers Station did not exist at the time that the Board
issued the 2002 Order—Mr. DiMartino did not testify regarding any specific


       7
         Based on the arguments set forth in their brief, it appears that in their appeal to this Court,
Appellants have abandoned their argument that the avoidance of environmental disturbances
constitutes a change in circumstances that would support the elimination of Condition 12.1.2 of
the 2002 Order. As such, we will only address the issue of whether the current traffic patterns
constitute a change in circumstances.

                                                  13
changes between the traffic that was anticipated in 2002 and the current and future
traffic conditions. Rather, Mr. DiMartino simply concluded that based upon his
most recent traffic assessment, the Road Connection is no longer necessary for Byers
Station to function in a safe and efficient manner with acceptable levels of service.
Just because actual traffic conditions can now be evaluated, rather than predicted,
does not mean that there has been a change in circumstances that renders
Condition 12.1.2 inappropriate or no longer necessary. In addition, Mr. DiMartino
readily admitted that his traffic assessment did not take into consideration whether
the elimination of the Road Connection would create problems for emergency
services and/or evacuation in the event of an incident at the Limerick power plant.
Mr. Williams, the Township’s traffic engineer, on the other hand, noted that without
the Road Connection, “a major portion of Byers Station is served by only one access
road, which is fine for normal day-to-day traffic operations[,] . . . but for emergency
access purposes, it is desirable to provide a second point of access.” (R.R. at 65a.)
Although Mr. Williams has identified an emergency access point through an
adjacent neighborhood, Appellants did not produce any evidence to establish
whether this alternative emergency access was considered at the time that the Board
issued the 2002 Order. For these reasons, we must conclude that the Board’s
conclusion that Appellants failed to demonstrate a change in circumstances to justify
the elimination of Condition 12.1.2 of the 2002 Order is supported by substantial
evidence, and, therefore, the Board did not commit an error of law and/or abuse its
discretion.
              Lastly, we address Appellants’ argument that the Board committed an
error of law and/or abused its discretion because its conclusion that Appellants failed
to demonstrate that the elimination of Condition 12.1.2 of the 2002 Order would not


                                          14
harm the public interest is not supported by substantial evidence.8 More specifically,
Appellants argue that the Board’s conclusion that the elimination of the Road
Connection “would be detrimental to the public interest is in direct contradiction to
the Board’s finding in Condition 12.1.8 of the 2002 Order” and, therefore, is not
supported by substantial evidence. (Appellants’ Br. at 22-23.) In response, the
Board argues that “the Board properly found that without the Road Connection, a
major portion of [Byers Station] is served by only one access road which is not
desirable or safe and [sic] emergency situation.” (Board’s Br. at 21.)
               As explained more fully above, Condition 12.1.8 no longer applies
because West Vincent Township did approve the portions of Byers Station located
within its boundaries and there is already a connection between the portions of Byers
Station located in the Township and the portions of Byers Station located in West
Vincent Township. Thus, the Board’s decision that Appellants failed to demonstrate
that the elimination of the Road Connection would not be detrimental to the public
interest is not contradicted by Condition 12.1.8 of the 2002 Order. Simply put, one
has absolutely nothing to do with the other. In addition, the Board concluded that it
“believes that the construction of the Road Connection is necessary as an alternative
means of ingress and egress to the Courts at Byers Station, the single family
dwellings built on Ferncroft Lane and Kingsley Court[,] and to the [forty] carriage
homes to be built in West Vincent” Township. (R.R. at 368a; Board’s Decision
dated March 16, 2015, at 15.) For these reasons, we must conclude that the Board’s


       8
          Appellants’ final argument—i.e., that the Board committed an error of law and/or abused
its discretion by relying on mere speculation and opinion rather than the unrebutted expert opinions
to conclude that Appellants failed to demonstrate a change in circumstances and no harm to the
public interest—is essentially an extension of their arguments that the Board’s conclusions are not
supported by substantial evidence. As a result, we will not address such argument separately in
this Opinion.
                                                15
conclusion that Appellants failed to demonstrate that the elimination of Condition
12.1.2 of the 2002 Order would not harm the public interest is supported by
substantial evidence, and, therefore, the Board did not commit an error of law and/or
abuse its discretion.
             Accordingly, we affirm Common Pleas’ order.




                                P. KEVIN BROBSON, Judge


Judge Fizzano Cannon did not participate in the decision of this case.




                                         16
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Toll Bros., Inc. and Orleans           :
Homebuilders, Inc.,                    :
                          Appellants   :
                                       :
            v.                         :   No. 1395 C.D. 2016
                                       :
The Board of Supervisors of            :
Upper Uwchlan Township                 :


                                   ORDER


            AND NOW, this 30th day of January, 2018, the order of the Court of
Common Pleas of Chester County is hereby AFFIRMED.




                               P. KEVIN BROBSON, Judge